     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 1 of 16 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4    Woodland Hills, CA 91367
 5    Phone: 323-306-4234
      Fax: 866-633-0228
 6
      tfriedman@ toddflaw.com
 7    abacon@ toddflaw.com
 8    mgeorge@toddflaw.com
      Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11                                          ) Case No.
     SABRINA STEWART, individually          )
12
     and on behalf of all others similarly  ) CLASS ACTION
13   situated,                              )
14                                          ) COMPLAINT FOR VIOLATIONS
     Plaintiff,                             ) OF:
15                                          )
16          vs.                             )    1.    NEGLIGENT VIOLATIONS
                                                       OF THE TELEPHONE
                                            )          CONSUMER PROTECTION
17
     WESTGATE RESORTS, INC., and            )          ACT [47 U.S.C. §227(b)]
18   DOES 1 through 10, inclusive, and each )    2.    WILLFUL VIOLATIONS
                                                       OF THE TELEPHONE
19   of them,                               )          CONSUMER PROTECTION
                                            )          ACT [47 U.S.C. §227(b)]
20   Defendant.                             )    3.    NEGLIGENT VIOLATIONS
                                                       OF THE TELEPHONE
21                                          )          CONSUMER PROTECTION
                                            )          ACT [47 U.S.C. §227(c)]
22                                               4.    WILLFUL VIOLATIONS
                                            )
                                                       OF THE TELEPHONE
23                                          )          CONSUMER PROTECTION
                                            )          ACT [47 U.S.C. §227(c)]
24
                                            )
25                                          )
26                                          ) DEMAND FOR JURY TRIAL
                                            )
27                                          )
28                                          )


                              CLASS ACTION COMPLAINT
                                         -1-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 2 of 16 Page ID #:2




 1           Plaintiff SABRINA STEWART (“Plaintiff”), individually and on behalf of
 2   all others similarly situated, alleges the following upon information and belief
 3   based upon personal knowledge:
 4                              NATURE OF THE CASE
 5           1.   Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of WESTGATE RESORTS, INC.
 8   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 9   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
11   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12                             JURISDICTION & VENUE
13           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of California, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendant, a
16   Florida company. Plaintiff also seeks up to $1,500.00 in damages for each call in
17   violation of the TCPA, which, when aggregated among a proposed class in the
18   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both diversity jurisdiction and the damages threshold under the Class
20   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
21           3.   Venue is proper in the United States District Court for the Central
22   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
23   business within the State of California and Plaintiff resides within the County of
24   Los Angeles.
25                                       PARTIES
26           4.   Plaintiff, SABRINA STEWART (“Plaintiff”), is a natural person
27   residing in Long Beach, California and is a “person” as defined by 47 U.S.C. § 153
28   (39).


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 3 of 16 Page ID #:3




 1         5.     Defendant, WESTGATE RESORTS, INC. (“Defendant”) is a
 2   timeshare company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 3         6.     The above named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 9   Complaint to reflect the true names and capacities of the DOE Defendants when
10   such identities become known.
11         7.     Plaintiff is informed and believes that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendants and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendants.
15   Plaintiff is informed and believes that each of the acts and/or omissions complained
16   of herein was made known to, and ratified by, each of the other Defendants.
17                              FACTUAL ALLEGATIONS
18         8.     Beginning in or around November of 2019, Defendant contacted
19   Plaintiff on Plaintiff’s cellular telephone number ending in -6357, in an attempt to
20   solicit Plaintiff to purchase Defendant’s services.
21         9.     Defendant used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
23         10.    Defendant’s calls constituted calls that were not for emergency
24   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
25         11.    Defendant’s calls were placed to telephone number assigned to a
26   cellular telephone service for which Plaintiff incurs a charge for incoming calls
27   pursuant to 47 U.S.C. § 227(b)(1).
28         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 4 of 16 Page ID #:4




 1   express consent” to receive calls using an automatic telephone dialing system or an
 2   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 3   227(b)(1)(A).
 4         13.    Further, Plaintiff’s cellular telephone number ending in -6357 was
 5   added to the National Do-Not-Call Registry on or about December 11, 2015.
 6         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 7   his cellular telephone ending in -6352 in or around November 2019.
 8         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 9   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
10         16.    Plaintiff received numerous solicitation calls from Defendant within a
11   12-month period.
12         17.    Plaintiff requested for Defendant to stop calling Plaintiff during one
13   of the initial calls from Defendant, thus revoking any prior express consent that had
14   existed and terminating any established business relationship that had existed, as
15   defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
16         18.    Despite this, Defendant continued to call Plaintiff in an attempt to
17   solicit its services and in violation of the National Do-Not-Call provisions of the
18   TCPA.
19         19.    Upon information and belief, and based on Plaintiff’s experiences of
20   being called by Defendant after requesting they stop calling, and at all relevant
21   times, Defendant failed to establish and implement reasonable practices and
22   procedures to effectively prevent telephone solicitations in violation of the
23   regulations prescribed under 47 U.S.C. § 227(c)(5).
24                               CLASS ALLEGATIONS
25         20.    Plaintiff brings this action individually and on behalf of all others
26   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
27   Classes”). The class concerning the ATDS claim for no prior express consent
28   (hereafter “The ATDS Class”) is defined as follows:


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 5 of 16 Page ID #:5




 1
                   All persons within the United States who received any
 2                 solicitation/telemarketing   telephone   calls    from
 3                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 4
                   system or an artificial or prerecorded voice and such
 5                 person had not previously consented to receiving such
 6
                   calls within the four years prior to the filing of this
                   Complaint
 7
 8         21.     The class concerning the ATDS claim for revocation of consent, to the
 9   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
10   as follows:
11
                   All persons within the United States who received any
12
                   solicitation/telemarketing     telephone      calls    from
13                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
14
                   system or an artificial or prerecorded voice and such
15                 person had revoked any prior express consent to receive
16                 such calls prior to the calls within the four years prior to
                   the filing of this Complaint.
17
18         22.     The class concerning the National Do-Not-Call violation (hereafter
19   “The DNC Class”) is defined as follows:
20
                   All persons within the United States registered on the
21
                   National Do-Not-Call Registry for at least 30 days, who
22                 had not granted Defendant prior express consent nor had
23                 a prior established business relationship, who received
                   more than one call made by or on behalf of Defendant
24                 that promoted Defendant’s products or services, within
25                 any twelve-month period, within four years prior to the
                   filing of the complaint.
26
           23.     The class concerning the National Do-Not-Call violation following
27
     revocation of consent and prior business relationship, to the extent they existed
28



                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 6 of 16 Page ID #:6




 1   (hereafter “The DNC Revocation Class”) is defined as follows:
 2
                  All persons within the United States registered on the
 3                National Do-Not-Call Registry for at least 30 days, who
 4                received more than one call made by or on behalf of
                  Defendant that promoted Defendant’s products or
 5
                  services, after having revoked consent and any prior
 6                established business relationship, within any twelve-
 7
                  month period, within four years prior to the filing of the
                  complaint.
 8
 9         24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
10   of all persons within the United States who received any solicitation telephone calls
11   from Defendant to said person’s cellular telephone made through the use of any
12   automatic telephone dialing system or an artificial or prerecorded voice and such
13   person had not previously not provided their cellular telephone number to
14   Defendant within the four years prior to the filing of this Complaint.
15         25.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
16   consisting of all persons within the United States who received any
17   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
18   telephone made through the use of any automatic telephone dialing system or an
19   artificial or prerecorded voice and such person had revoked any prior express
20   consent to receive such calls prior to the calls within the four years prior to the
21   filing of this Complaint.
22         26.    Plaintiff represents, and is a member of, The DNC Class, consisting
23   of all persons within the United States registered on the National Do-Not-Call
24   Registry for at least 30 days, who had not granted Defendant prior express consent
25   nor had a prior established business relationship, who received more than one call
26   made by or on behalf of Defendant that promoted Defendant’s products or services,
27   within any twelve-month period, within four years prior to the filing of the
28   complaint.


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 7 of 16 Page ID #:7




 1         27.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 2   consisting of all persons within the United States registered on the National Do-
 3   Not-Call Registry for at least 30 days, who received more than one call made by or
 4   on behalf of Defendant that promoted Defendant’s products or services, after
 5   having revoked consent and any prior established business relationship, within any
 6   twelve-month period, within four years prior to the filing of the complaint.
 7         28.    Defendant, its employees and agents are excluded from The Classes.
 8   Plaintiff does not know the number of members in The Classes, but believes the
 9   Classes members number in the thousands, if not more. Thus, this matter should
10   be certified as a Class Action to assist in the expeditious litigation of the matter.
11         29.    The Classes are so numerous that the individual joinder of all of its
12   members is impractical. While the exact number and identities of The Classes
13   members are unknown to Plaintiff at this time and can only be ascertained through
14   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
15   The Classes includes thousands of members. Plaintiff alleges that The Classes
16   members may be ascertained by the records maintained by Defendant.
17         30.    Plaintiff and members of The ATDS Class and The ATDS Revocation
18   Class were harmed by the acts of Defendant in at least the following ways:
19   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
20   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
21   members to incur certain charges or reduced telephone time for which Plaintiff and
22   ATDS Class and ATDS Revocation Class members had previously paid by having
23   to retrieve or administer messages left by Defendant during those illegal calls, and
24   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
25   members.
26         31.    Common questions of fact and law exist as to all members of The
27   ATDS Class which predominate over any questions affecting only individual
28   members of The ATDS Class. These common legal and factual questions, which


                                 CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 8 of 16 Page ID #:8




 1   do not vary between ATDS Class members, and which may be determined without
 2   reference to the individual circumstances of any ATDS Class members, include,
 3   but are not limited to, the following:
 4                a.     Whether, within the four years prior to the filing of this
 5                       Complaint, Defendant made any telemarketing/solicitation call
 6                       (other than a call made for emergency purposes or made with
 7                       the prior express consent of the called party) to a ATDS Class
 8                       member using any automatic telephone dialing system or any
 9                       artificial or prerecorded voice to any telephone number
10                       assigned to a cellular telephone service;
11                b.     Whether Plaintiff and the ATDS Class members were damaged
12                       thereby, and the extent of damages for such violation; and
13                c.     Whether Defendant should be enjoined from engaging in such
14                       conduct in the future.
15         32.    As a person that received numerous telemarketing/solicitation calls
16   from Defendant using an automatic telephone dialing system or an artificial or
17   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
18   claims that are typical of The ATDS Class.
19         33.    Common questions of fact and law exist as to all members of The
20   ATDS Revocation Class which predominate over any questions affecting only
21   individual members of The ATDS Revocation Class. These common legal and
22   factual questions, which do not vary between ATDS Revocation Class members,
23   and which may be determined without reference to the individual circumstances of
24   any ATDS Revocation Class members, include, but are not limited to, the
25   following:
26                a.     Whether, within the four years prior to the filing of this
27                       Complaint, Defendant made any telemarketing/solicitation call
28                       (other than a call made for emergency purposes or made with


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 9 of 16 Page ID #:9




 1                       the prior express consent of the called party) to an ATDS
 2                       Revocation Class member, who had revoked any prior express
 3                       consent to be called using an ATDS, using any automatic
 4                       telephone dialing system or any artificial or prerecorded voice
 5                       to any telephone number assigned to a cellular telephone
 6                       service;
 7                b.     Whether Plaintiff and the ATDS Revocation Class members
 8                       were damaged thereby, and the extent of damages for such
 9                       violation; and
10                c.     Whether Defendant should be enjoined from engaging in such
11                       conduct in the future.
12         34.    As a person that received numerous telemarketing/solicitation calls
13   from Defendant using an automatic telephone dialing system or an artificial or
14   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
15   is asserting claims that are typical of The ATDS Revocation Class.
16         35.    Plaintiff and members of The DNC Class and DNC Revocation Class
17   were harmed by the acts of Defendant in at least the following ways: Defendant
18   illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
19   via their telephones for solicitation purposes, thereby invading the privacy of said
20   Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
21   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
22   and DNC Revocation Class members were damaged thereby.
23         36.    Common questions of fact and law exist as to all members of The
24   DNC Class which predominate over any questions affecting only individual
25   members of The DNC Class. These common legal and factual questions, which do
26   not vary between DNC Class members, and which may be determined without
27   reference to the individual circumstances of any DNC Class members, include, but
28   are not limited to, the following:


                                 CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 10 of 16 Page ID #:10




 1                a.     Whether, within the four years prior to the filing of this
 2                       Complaint, Defendant or its agents placed more than one
 3                       solicitation call to the members of the DNC Class whose
 4                       telephone numbers were on the National Do-Not-Call Registry
 5                       and who had not granted prior express consent to Defendant and
 6                       did not have an established business relationship with
 7                       Defendant;
 8                b.     Whether Defendant obtained prior express written consent to
 9                       place solicitation calls to Plaintiff or the DNC Class members’
10                       telephones;
11                c.     Whether Plaintiff and the DNC Class member were damaged
12                       thereby, and the extent of damages for such violation; and
13                d.     Whether Defendant and its agents should be enjoined from
14                       engaging in such conduct in the future.
15          37.   As a person that received numerous solicitation calls from Defendant
16    within a 12-month period, who had not granted Defendant prior express consent
17    and did not have an established business relationship with Defendant, Plaintiff is
18    asserting claims that are typical of the DNC Class.
19          38.   Common questions of fact and law exist as to all members of The
20    DNC Class which predominate over any questions affecting only individual
21    members of The DNC Revocation Class.            These common legal and factual
22    questions, which do not vary between DNC Revocation Class members, and which
23    may be determined without reference to the individual circumstances of any DNC
24    Revocation Class members, include, but are not limited to, the following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint, Defendant or its agents placed more than one
27                       solicitation call to the members of the DNC Class whose
28                       telephone numbers were on the National Do-Not-Call Registry


                                 CLASS ACTION COMPLAINT
                                             - 10 -
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 11 of 16 Page ID #:11




 1                       and who had revoked any prior express consent and any
 2                       established business relationship with Defendant;
 3                 b.    Whether Plaintiff and the DNC Class member were damaged
 4                       thereby, and the extent of damages for such violation; and
 5                 c.    Whether Defendant and its agents should be enjoined from
 6                       engaging in such conduct in the future.
 7          39.    As a person that received numerous solicitation calls from Defendant
 8    within a 12-month period, who, to the extent one existed, had revoked any prior
 9    express consent and any established business relationship with Defendant, Plaintiff
10    is asserting claims that are typical of the DNC Revocation Class.
11          40.    Plaintiff will fairly and adequately protect the interests of the members
12    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
13    class actions.
14          41.    A class action is superior to other available methods of fair and
15    efficient adjudication of this controversy, since individual litigation of the claims
16    of all Classes members is impracticable. Even if every Classes member could
17    afford individual litigation, the court system could not. It would be unduly
18    burdensome to the courts in which individual litigation of numerous issues would
19    proceed. Individualized litigation would also present the potential for varying,
20    inconsistent, or contradictory judgments and would magnify the delay and expense
21    to all parties and to the court system resulting from multiple trials of the same
22    complex factual issues. By contrast, the conduct of this action as a class action
23    presents fewer management difficulties, conserves the resources of the parties and
24    of the court system, and protects the rights of each Classes member.
25          42.    The prosecution of separate actions by individual Classes members
26    would create a risk of adjudications with respect to them that would, as a practical
27    matter, be dispositive of the interests of the other Classes members not parties to
28    such adjudications or that would substantially impair or impede the ability of such


                                 CLASS ACTION COMPLAINT
                                              - 11 -
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 12 of 16 Page ID #:12




 1    non-party Class members to protect their interests.
 2          43.     Defendant has acted or refused to act in respects generally applicable
 3    to The Classes, thereby making appropriate final and injunctive relief with regard
 4    to the members of the Classes as a whole.
 5                              FIRST CAUSE OF ACTION
 6           Negligent Violations of the Telephone Consumer Protection Act
 7                                     47 U.S.C. §227(b).
 8                On Behalf of the ATDS Class and ATDS Revocation Class
 9          44.     Plaintiff repeats and incorporates by reference into this cause of action
10    the allegations set forth above at Paragraphs 1-44.
11          45.     The foregoing acts and omissions of Defendant constitute numerous
12    and multiple negligent violations of the TCPA, including but not limited to each
13    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
14    47 U.S.C. § 227 (b)(1)(A).
15          46.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
16    Plaintiff and the Class Members are entitled an award of $500.00 in statutory
17    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18          47.     Plaintiff and the ATDS Class and ATDS Revocation Class members
19    are also entitled to and seek injunctive relief prohibiting such conduct in the future.
20                             SECOND CAUSE OF ACTION
21     Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                             Act
23                                     47 U.S.C. §227(b)
24            On Behalf of the ATDS Class and the ATDS Revocation Class
25          48.     Plaintiff repeats and incorporates by reference into this cause of action
26    the allegations set forth above at Paragraphs 1-44.
27          49.     The foregoing acts and omissions of Defendant constitute numerous
28    and multiple knowing and/or willful violations of the TCPA, including but not


                                   CLASS ACTION COMPLAINT
                                               - 12 -
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 13 of 16 Page ID #:13




 1    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 2    and in particular 47 U.S.C. § 227 (b)(1)(A).
 3          50.    As a result of Defendant’s knowing and/or willful violations of 47
 4    U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
 5    members are entitled an award of $1,500.00 in statutory damages, for each and
 6    every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7          51.    Plaintiff and the Class members are also entitled to and seek injunctive
 8    relief prohibiting such conduct in the future.
 9                              THIRD CAUSE OF ACTION
10           Negligent Violations of the Telephone Consumer Protection Act
11                                    47 U.S.C. §227(c)
12             On Behalf of the DNC Class and the DNC Revocation Class
13          52.    Plaintiff repeats and incorporates by reference into this cause of action
14    the allegations set forth above at Paragraphs 1-44.
15          53.    The foregoing acts and omissions of Defendant constitute numerous
16    and multiple negligent violations of the TCPA, including but not limited to each
17    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
18    47 U.S.C. § 227 (c)(5).
19          54.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
20    Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
21    award of $500.00 in statutory damages, for each and every violation, pursuant to
22    47 U.S.C. § 227(c)(5)(B).
23          55.    Plaintiff and the DNC Class and DNC Revocation Class members are
24    also entitled to and seek injunctive relief prohibiting such conduct in the future.
25    ///
26
27                              FOURTH CAUSE OF ACTION
28



                                  CLASS ACTION COMPLAINT
                                               - 13 -
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 14 of 16 Page ID #:14




 1     Knowing and/or Willful Violations of the Telephone Consumer Protection
 2                                            Act
 3                                  47 U.S.C. §227 et seq.
 4                On Behalf of the DNC Class and DNC Revocation Class
 5          56.    Plaintiff repeats and incorporates by reference into this cause of action
 6    the allegations set forth above at Paragraphs 1-44.
 7          57.    The foregoing acts and omissions of Defendant constitute numerous
 8    and multiple knowing and/or willful violations of the TCPA, including but not
 9    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
10    in particular 47 U.S.C. § 227 (c)(5).
11          58.    As a result of Defendant’s knowing and/or willful violations of 47
12    U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
13    are entitled an award of $1,500.00 in statutory damages, for each and every
14    violation, pursuant to 47 U.S.C. § 227(c)(5).
15          59.    Plaintiff and the DNC Class and DNC Revocation Class members are
16    also entitled to and seek injunctive relief prohibiting such conduct in the future.
17                                 PRAYER FOR RELIEF
18     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
19                              FIRST CAUSE OF ACTION
20           Negligent Violations of the Telephone Consumer Protection Act
21                                    47 U.S.C. §227(b)
22                 As a result of Defendant’s negligent violations of 47 U.S.C.
23                 §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
24                 Class members are entitled to and request $500 in statutory damages,
25                 for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
26                 Any and all other relief that the Court deems just and proper.
27
28



                                  CLASS ACTION COMPLAINT
                                               - 14 -
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 15 of 16 Page ID #:15




 1                          SECOND CAUSE OF ACTION
 2     Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                          Act
 4                                    47 U.S.C. §227(b)
 5               As a result of Defendant’s willful and/or knowing violations of 47
 6               U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
 7               Revocation Class members are entitled to and request treble damages,
 8               as provided by statute, up to $1,500, for each and every violation,
 9               pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10               Any and all other relief that the Court deems just and proper.
11                           THIRD CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                    47 U.S.C. §227(c)
14               As a result of Defendant’s negligent violations of 47 U.S.C.
15               §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
16               members are entitled to and request $500 in statutory damages, for
17               each and every violation, pursuant to 47 U.S.C. 227(c)(5).
18               Any and all other relief that the Court deems just and proper.
19                          FOURTH CAUSE OF ACTION
20     Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                          Act
22                                    47 U.S.C. §227(c)
23               As a result of Defendant’s willful and/or knowing violations of 47
24               U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation
25               Class members are entitled to and request treble damages, as provided
26               by statute, up to $1,500, for each and every violation, pursuant to 47
27               U.S.C. §227(c)(5).
28               Any and all other relief that the Court deems just and proper.


                                CLASS ACTION COMPLAINT
                                             - 15 -
     Case 2:20-cv-01083-ODW-JC Document 1 Filed 02/03/20 Page 16 of 16 Page ID #:16




 1          60.    Pursuant to the Seventh Amendment to the Constitution of the United
 2    States of America, Plaintiff is entitled to, and demands, a trial by jury.
 3
 4
 5          Respectfully Submitted this 3rd Day of February, 2020.
 6                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                        By: /s/ Todd M. Friedman
 8                                          Todd M. Friedman
 9
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 16 -
